
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


ARQULE, INC. AMENDED AND RESTATED 1994 EQUITY INCENTIVE PLAN
Approved Stock Option Terms And Conditions

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
WHICH HAVE BEEN ISSUED UNDER THE 1994 EQUITY INCENTIVE PLAN
AND REGISTERED UNDER THE SECURITIES ACT OF 1933.

        1.    Plan Incorporated by Reference.    This Option is issued pursuant
to the terms of the Plan and may be amended as provided in the Plan. Capitalized
terms used and not otherwise defined in this certificate have the meanings given
to them in the Plan. This certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Company.

        2.    Option Price.    The price to be paid for each share of Common
Stock issued upon exercise of the whole or any part of this Option is the Option
Price set forth on the face of this certificate.

        3.    Vesting Schedule.    This Option may be exercised at any time and
from time to time over the number of shares and in accordance with the vesting
schedule set forth on the face of this certificate, but only for the purchase of
whole shares. This Option may not be exercised as to any shares after the
Expiration Date.

        4.    Method of Exercise.    To exercise this Option, the Optionholder
shall deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company valued at their
Fair Market Value on the date of delivery, as the Committee may approve.
Promptly following such a notice, the Company will deliver to the Optionholder a
certificate representing the number of shares with respect to which the Option
is being exercised.

        5.    Rights as a Stockholder or Employee.    The Option Holder shall
not have any rights in respect of shares as to which the Option shall not have
been exercised and payment made as provided above. The Option Holder shall not
have any rights to continued employment by the Company or any group company by
virtue of the grant of this Option.

        6.    Recapitalization, Mergers, Etc.    As provided in the Plan, in the
event of a corporate transaction affecting the Company's outstanding Common
Stock, the Committee shall equitably adjust the number and kind of shares
subject to this Option and the exercise price hereunder or make provision for a
cash payment. If such transaction involves a consolidation or merger of the
Company with another entity, the sale or exchange of all or substantially all of
the assets of the Company or a reorganization or liquidation of the Company,
then in lieu of the foregoing, the Committee may upon written notice to the
Option Holder provide that this Option shall terminate on a date not less than
20 days after the date of such notice unless theretofore exercised. In
connection with such notice, the Committee may in its discretion accelerate or
waive any deferred exercise period.

        7.    Option Not Transferable.    This Option is not transferable by the
Option Holder other than upon the death of the Option Holder, in accordance with
the Plan.

        8.    Exercise of Option After Termination of Employment.    Except as
set forth in Paragraph 9, if the Option Holder's employment with (a) the
Company, or (b) a corporation (or parent or subsidiary corporation of such
corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason, the Option
Holder may exercise the rights which were available to the Option Holder at the
time of such termination only within three months from the date of termination..
Upon the death of the Option Holder, his or her Designated Beneficiary shall
have the right, at any time within twelve months after the date of death, to
exercise in

--------------------------------------------------------------------------------




whole or in part any rights that were available to the Option Holder at the time
of death. Notwithstanding the foregoing, no rights under this Option may be
exercised after the Expiration Date.

        9.    Exercise of Option Upon Retirement.    Upon Retirement, as defined
below, any unvested shares set forth on the face of this certificate shall vest,
and this Option may be exercised in whole or part until the earlier of up to two
years from the date of Retirement or the Expiration Date. "Retirement" as to any
Option Holder shall mean such person's leaving the employment of the Company or
an Affiliate after reaching age 55 with ten (10) years of full-time continuous
service with the Company; provided, that the sum of the Option Holder's age plus
the number of years of continuous service equals or exceed seventy (70).

        10.    Compliance with Securities Laws.    It shall be a condition to
the Option Holder's right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company's Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Option Holder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Option Holder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

        11.    Payment of Taxes.    To the extent applicable: The Option Holder
shall pay to the Company, or make provision satisfactory to the Company for
payment of, any taxes required by law to be withheld with respect to the
exercise of this Option. The Committee may, in its discretion, require any other
Income taxes imposed on the sale of the shares to be paid by the Option Holder.
In the Committee's discretion, such tax obligations may be paid by entering into
some other arrangements to ensure that such amount is available to them or it
(whether by authorizing the sale of some or all of the shares and payment to the
Company or the member of the Group (as the case may be) of the requisite amount
of the proceeds of sale or otherwise). The Company and any group company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Option Holder.

        12.    Transfer of Personal Data.    By acknowledging and accepting this
award, you understand that, in order to perform its requirements under the Plan,
the Company may transfer and process personal data and/or sensitive personal
data about you. Such data may include but is not limited to personal and
financial data about you and sale of shares purchased under the Plan from time
to time. You also hereby give explicit consent to the Company to transfer and
process any such personal data and/or sensitive data outside the country in
which you work or are employed including countries which may be outside the
European Economic Area where there may be no legislation in relation to an
individual's rights concerning personal data. This may also apply to other
companies in the Company group, third party advisers and administrators or
regulatory authorities.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16

